DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 14-21, 24-32, 35-40, and 43-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 20, 30, and 38 are allowable for disclosing: 
from solar illumination intensity fluctuations, build a reference signal from the sun and a shifted signal from the RSO, wherein the reference signal comprises solar illumination intensity fluctuations measured directly by a sun-staring sensor and the shifted signal comprises amplitude fluctuations in sunlight reflected by the RSO; and 
calculate a range of the RSO by calculating a time difference of arrival (TDOA) of directly measured solar illumination intensity fluctuations of solar lighting amplitude fluctuations extracted from a sun-staring sensor based upon the reference signal and the shifted signal.
Tang (Tang, Jing-shi et al. “AUTONOMOUS ORBIT DETERMINATION FOR SPACECRAFTS BASED ON THE TIME-OF-ARRIVAL OF SOLAR RADIATION.” (2015).) teaches a method for determining the time difference of arrival of solar light between two satellites, wherein both satellites make measurements of solar illumination intensity. However, Tang fails to disclose determining a shifted signal based on sunlight reflected by the RSO.
The 35 USC 101 rejection of the independent claims 1, 20, 30, and 38 is withdrawn because the independent claims when view as a whole amount to significantly more than the judicial exception.
Dependent claims 2-10, 14-19, 21, 24-29, 31-32, 35-37, 39-40, and 43-46 are allowable for depending from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863